[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit


No. 99-1907

                       LYNN M. LABOMBARD,

                      Plaintiff, Appellant,

                               v.

              TEXTRON AUTOMOTIVE INTERIORS COMPANY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. James R. Muirhead, U.S. Magistrate Judge]


                             Before

                      Torruella, Chief Judge,
                Boudin and Lipez, Circuit Judges.




     Lynn Labombard on brief pro se.
     Debra Dyleski-Najjar and Hinckley, Allen & Snyder, LLP on
brief for appellee.




                         March 30, 2000
             Per Curiam.              We deny the appellant’s request for

oral argument.

             After carefully considering the briefs and record

on appeal, we affirm the judgment below for substantially

the   reasons      stated        by    the   district     judge.        The   plain

language     of    the     statute       limits     liability      to   aggrieved

employees who suffer an employment loss as a result of a

plant closing.             29 U.S.C. § 2104(a)(1).               The statutory

language is decisive.                 A.M. Capen’s Co. Inc. v. American

Trading and Production Corporation, 202 F.3d 469, 473 (1 st

Cir. 2000); Brady v. Credit Recovery Company, Inc., 160 F.3d

64, 66-67 (1st Cir. 1998).                   At summary judgment, it was

undisputed        that     the    appellant        lost   her   job     for   other

reasons.     In addition, the appellant was not in a position

to represent other employees.                See    Key v. Gillette Company,

782   F.2d    5    (1 st    Cir.       1986);   Andrews    v.   Bechtel       Power

Corporation, 780 F.2d 124, 130 (1st Cir. 1985).

             Without deciding the merits of such a motion, we

deny at this time the appellee’s motion for fees or costs

based on the alleged frivolousness of this appeal.                              The

appellee must comply with the local rules in seeking any

such relief.

             Affirmed. Loc. R. 27(c).